DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages 8-9, filed1/29/2021, with respect to Amended claims 1, 8 and 16 have been fully considered and are persuasive.  Therefore, the amended claims 1, 8 and 16 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a backlight unit comprising a combination of various elements as claimed, more specifically, the combination of “optically-calibrated internal support structures disposed within the air gap and affixed to the chassis, wherein the optically-calibrated internal support structures are configured to increase rigidity of the chassis, to substantially not alter the uniformity of light emitted by the one or more light emitters through the optical sheets, and wherein at least one of the optically-calibrated internal support structures has a non-uniform variation in reflectivity alone its length” as set forth in claim 1; “optically-calibrated internal support structures disposed within the air gap and affixed to the chassis, wherein the optically-calibrated internal support structures have an optically-calibrated edge geometryPage 4 of 11Application No. 16/360,707 Application Filing Date: March 21, 2019Docket No. 405328-US-NPconforming to the optically-calibrated edge geometry of the reflector, and wherein at least one of the optically-calibrated internal support structures has a non-uniform variation in reflectivity along its length” as set forth in claim 8; and “optically-calibrated internal support structures disposed within the air gap and affixed to the chassis, wherein the optically-calibrated internal support structures have a non-uniform variation in reflectivity along a length of the internal support structures, and wherein the optically-calibrated internal support structures have a height that is less than a height of the air gap between the reflector and the optical sheets” as set forth in claim 14.
Claims 2-3 and 5-7 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 9-12 are allowed since they depend either directly or indirectly on the allowed claim 8.
Claims 15-20 are allowed since they depend either directly or indirectly on the allowed claim 14.

Cited but not applied prior art:
	Kuromizu (US 2010/0118518) discloses (Fig. 4) a backlight unit 10 for a display device D, comprising: 


    PNG
    media_image1.png
    518
    752
    media_image1.png
    Greyscale

a chassis 13
a reflector 14 affixed to the chassis
optical sheets 16 affixed to the chassis, wherein there is an air gap between the reflector and the optical sheets
one or more light emitters 15 affixed to the chassis
optically-calibrated internal support structures 24 disposed within the air gap and affixed to the chassis such that an upper surface of each of the optically-calibrated internal support structures is disposed above an upper surface of the reflector, wherein the optically-calibrated internal support structures are configured to increase rigidity of the chassis (as to help support the optical sheets properly, emphasis added), and to substantially not alter the uniformity of light emitted by (Kuromizu does not mention the optically-calibrated internal support structures 24 alter the uniformity of light emitted by the one or more light emitters, emphasis added)
wherein the optically-calibrated internal support structures 24 have a height that is less than a height of the air gap between the reflector and the optical sheets
	However, Kuromizu lacks disclosure of wherein at least one of the optically-calibrated internal support structures has a non-uniform variation in reflectivity along its length.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 13, 2021